Citation Nr: 0934174	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1992 to July 
1998, with 4 months and 13 days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, that in pertinent part, denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include depression.  This claim was 
previously remanded by the Board in May 2005 and April 2008 
for further evidentiary development.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in July 2009 granting the 
Veteran's claim of service connection for headaches and hair 
loss.  Since this grant constituted a full grant of the 
benefits sought on appeal, these claims are no longer in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

The Veteran's psychiatric disorder, to include depression, 
did not manifest during, or as a result of, her active 
military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder, to include depression, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in October 2001, May 2005, November 2006, 
February 2007 and May 2008 that fully addressed all notice 
elements.  The October 2001 letter was also sent prior to the 
initial RO decision in this matter.  The letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of this claim in the November 2006 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in June 2009, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records and private medical records have 
also been obtained and incorporated into the record.  
Significantly, neither the Veteran nor her representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
her claim, that her present disability is secondary to her 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that she is entitled to service 
connection for a psychiatric disorder, to include depression.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran's psychiatric disorder did not 
manifest during, or as a result of, her active military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that 
he was diagnosed with a chronic psychiatric disability during 
her military service.  According to the Veteran's May 1991 
enlistment examination, his psychiatric condition was found 
to be normal.  The Veteran also denied a history of 
depression or nervous trouble in her report of medical 
history associated with this examination.  A July 1993 
treatment note indicates that the Veteran was suffering from 
hyperventilation because she was under a lot of stress.  
However, there is no additional evidence of this in service.  
An August 1997 treatment record reflects that the Veteran was 
suffering from insomnia as a result of life stressors 
involving her children, being a single parent and disliking 
her job.  The record also contains a Medical Evaluation Board 
physical from January 1998.  According to this report, the 
Veteran's psychiatric condition was normal at this time.  The 
Veteran did report a history of depression or excessive worry 
in a report of medical history from February 1998.  However, 
the record does not contain a current diagnosis from this 
time.  Finally, a June 1998 treatment note indicates that the 
Veteran had a history of depression in 1995.  The Veteran 
waived her right to a separation physical at this time.  

The Board notes that while the Veteran's service treatment 
records, and post-service treatment records, note a period of 
hospitalization in 1995 for depression, VA has been unable to 
locate these records.  VA requested that the National 
Personnel Records Center (NPRC) search for records of 
psychiatric treatment for the Veteran at Fort Steward, 
Georgia from January 1, 1995 through December 31, 1995.  A 
search was performed, and in August 2008, VA was informed 
that no records fitting this description were located.  

The evidence also does not demonstrate that the Veteran was 
diagnosed with a psychosis.  See 38 C.F.R. § 3.384.  The 
Veteran left active duty in July 1998.  An October 1998 
treatment record notes that there was a need to refer the 
Veteran to "psych" because she had a positive history of 
major depressive disorder during pregnancy and childhood 
sexual trauma.  No specific diagnosis was assigned at this 
time.  A diagnosis of depression was assigned in March 1999, 
but the Veteran's symptoms were noted to have derived from 
sexual trauma as a child.  A May 1999 record indicates that 
the Veteran should be referred for a psychosocial assessment 
because she felt life was hard due to finances, family 
responsibilities and her job.  A private psychiatric 
examination in September 1999 diagnosed the Veteran with 
dysthymic disorder and rule out major depression.  However, 
VA examinations from March 1999 and October 2000 make no 
mention of a psychiatric condition or symptoms of depression.  

Subsequent treatment records do demonstrate that the Veteran 
has sought treatment for a psychiatric disorder off and on 
since 1999.  However, the evidence demonstrates that these 
symptoms have not been related to her military service.  The 
Veteran was assigned an Axis I diagnosis of dysthymic 
disorder during a private psychiatric examination in April 
2000.  Her unemployment was noted to be a factor contributing 
to this disorder.  In September 2000, the Veteran was noted 
to be depressed and anxious with constant feelings of being 
unfairly treated.  A diagnosis of depression was again 
assigned in September 2001, and in May 2005, the Veteran was 
noted to be dealing with situational stress and anxiety 
because her children were reportedly being harassed.  In 
September 2005, it was noted that the Veteran's depression 
likely added to her difficulty in handling her physical pain.  
These records do not suggest that the Veteran's depressive 
symptoms were related to her military service.  

VA outpatient treatment records from as recently as April 
2009 continue to note a diagnosis of depression.  However, a 
January 2009 outpatient record noted that the Veteran was 
suffering from a great deal of stress at work.  A February 
2009 treatment record also relates the Veteran's stress to 
her work environment, noting that multiple co-workers were 
behaving in an aggressive and confrontational manner.  
Therefore, while the evidence clearly demonstrates that the 
Veteran has a current diagnosis of a mental condition, the 
evidence suggests that it is related to factors other than 
the Veteran's military service.  

The Veteran was afforded a VA psychiatric examination in June 
2009.  The examiner noted that the Veteran was currently 
taking anti-depressants to treat her mental disorder.  It was 
noted that the medication did lift the Veteran's mood and 
help her to sleep better.  The Veteran reported that her 
bouts of depression had come and gone over the years since 
1995 in response to external stressors.  It was also noted 
that the Veteran was working full time with no problems.  

The examiner diagnosed the Veteran with depressive disorder 
in remission.  Her stressors were noted to be family illness 
and multiple deaths in the family over the past year.  The 
examiner concluded that the Veteran's current depression did 
not have its onset during active military duty.  The examiner 
further concluded that it was not the result of disease or 
injury incurred or aggravated during military service - 
specifically the reported in-service incident of depression 
in 1995 when she was pregnant and hospitalized at Fort 
Stewart.  The examiner based this opinion on the fact that 
there is no objective evidence of a chronic depressive 
illness that developed from her depressive episode in 1995.  
Specifically, the examiner noted that there was no evidence 
of continued treatment until 1999 when the Veteran was 
diagnosed with dysthymic disorder.  Finally, the examiner 
noted that the Veteran herself reported that her bouts of 
depression over the years have been related to numerous 
independent psychosocial stressors, such as illness or death 
in the family, financial stress, and relationship or 
interpersonal stress.  

The examiner also opined that it was less likely than not 
that the Veteran's service-connected disabilities caused or 
increased her depression.  The examiner concluded that there 
was no objective evidence to support such a nexus.  The 
examiner also noted a notation from February 2001 in which it 
was unclear whether the Veteran's mental health problems 
contributed to her pelvic pain.  It was also noted that a 
psychology note from 2000 indicated that the Veteran had a 
personality pattern of feeling mistreated or victimized, and 
may tend to report symptoms or exaggerate symptoms as a way 
of responding to stress.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder, to include depression.  While the 
evidence of record demonstrates that the Veteran experienced 
symptoms of depression during and after military service, the 
evidence does not suggest that these symptoms manifested as a 
result of the Veteran's military service.  The Veteran's 
service treatment records do not demonstrate that the Veteran 
was diagnosed with a chronic psychiatric disorder during her 
military service.  As pointed out by the June 2009 VA 
examiner, the Veteran was not again diagnosed with depression 
until 1999.  However, this was noted to be due to personal 
stressors, including incidents that occurred prior to 
military service, rather than the Veteran's active duty.  The 
June 2009 VA examiner specifically concluded that the 
Veteran's depression was not due to her military service and 
was not aggravated by this service.  The examiner based this 
opinion on the evidence of record and the Veteran's own 
testimony linking her depression to personal stressors 
unrelated to military service.  

The Board recognizes that the Veteran believes her 
psychiatric condition is related to her military service.  In 
a statement received by VA in July 2005, the Veteran 
indicated that her depression was service related due to her 
in-service treatment and her continued treatment since 1999.  
The Veteran made the same assertion in her December 2003 
appeal to the Board.  As a lay person, the Veteran is 
certainly competent to testify to matters such as receiving 
medical treatment.  However, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, while the Veteran is competent to testify to 
receiving medical treatment, her opinion that this treatment 
demonstrates that her depression is etiologically related to 
military service is not competent evidence.  The June 2009 VA 
examiner, who is competent to testify to matters requiring 
medical expertise, specifically concluded that the Veteran's 
disorder was not related to her military service.  

As a final matter, the Board has considered the fact that the 
evidence suggests that the Veteran had an acute exacerbation 
of her depression following a spinal procedure in May 2008.  
The Veteran is service-connected for a disability of the 
spine, and any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 38 C.F.R. § 3.310(b); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  However, while there is 
evidence of an acute exacerbation of the Veteran's symptoms, 
there is no competent medical evidence demonstrating that the 
Veteran's psychiatric disorder underwent a chronic increase 
in severity.  According to the June 2009 VA examination, the 
Veteran's depression was in remission at this time, 
demonstrating that the Veteran's depression was not 
permanently aggravated.  Therefore, service connection based 
on aggravation is not warranted.  See 38 C.F.R. § 3.303(b).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
depression, must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression, is denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


